Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 30 March 2022, has been entered and the Remarks therein, filed 29 September 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103(a) over Sutton et al. in view of Brown et al., and Kirwan et al. as evidenced by Jensen et al. and Amann et al., necessitated by Applicants’ amendment received 29 September 2022, specifically, amended claim 57, and new claims 62-68. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
	Claims 57, 58 and 60-68 are pending.
Claims 57, 58 and 60-68 are rejected.
Claims 61 and 66 are objected to.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 15/265,620, 09/14/2016, which is a CON of 13/502,989, 06/28/2012, which is a 371 of PCT/US2010/53484, filed 10/21/2010, which claims benefit of 61/253,805, 10/21/2009, and names of the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 16/833,297 and 15/265,620 appear to be the same; i.e., instant application 16/833,297 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) In addition, the patent (No. 10,716,835) issued from parent application 15/265,620 was issued/published either on the same day or after the filing date of the instant application. Accordingly, this application constitutes a continuation.  Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of 15/265,620.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 57, 58 and 60-68 have the effective filing date of 21 October 2009.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 September 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Specification
The objection to the specification, for failing to provide proper antecedent basis for the claimed subject matter, in the Non-Final Office Action mailed 30 March 2022, is withdrawn in view of Applicants' amendment received 29 September 2022, in which an amendment to the specification was filed.

Claim Objections
Claims 61 and 66 are objected to because of the following informalities:

(1) Claim 61 recites: “…, wherein the influenza virus comprises an influenza Type A, an influenza Type B virus, an influenza Type C virus, a subtype H1N1 virus, a subtype H5N1 virus, or a combination thereof”, which should read, for the purpose of claim language consistency, “…, wherein the influenza virus comprises an influenza Type A virus, an influenza Type B virus, an influenza Type C virus, a subtype H1N1 virus, a subtype H5N1 virus, or a combination thereof.”
(2) Claim 66 recites: “…, wherein the digestive enzymes comprises at least…”, which should read: “…, wherein the digestive enzymes comprise at least…”

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The rejection of Claim 59 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 30 March 2022, is withdrawn in view of Applicants’ amendment received 29 September 2022, in which the cited claim was canceled, and claim 57 was amended.

35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 66 and 67 are rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 67 is dependent on claim 66, contains the limitations of claim 66, and, therefore, is rejected for the same reason.

(1) Claim 66 recites: “The method of claim 58, wherein the digestive enzymes comprises at least one amylase, at least one protease, and at least one lipase.”
Claim 58 recites: “…, wherein the digestive enzymes comprise a protease, an amylase, and a lipase.”
That is, parent claim 58 describes the digestive enzymes as comprising a (or one) protease, a (or one) amylase, and a (or one) lipase. Dependent claim 66 describes the digestive enzymes as comprising at least one protease, amylase and lipase.
Therefore, claim 66 does not further limit (and potentially broadens) claim 58.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 57-61 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Rosenthal et al. as evidenced by Banerjee et al. in view of Sutton et al., in the Non-Final Office Action mailed 30 March 2022, is withdrawn in view of Applicants' amendment received 29 September 2022, in which claim 57 was amended. 

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).

Claims 57, 58 and 60-68 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Sutton et al. (International Patent Application Publication No. WO 90/02562; Date of Pub.: 22 March 1990) in view of Brown et al. ((1997) J. Gen. Virol. 78: 553-562), and Kirwan et al. (U.S. Patent No. 3,849,254; Date of Patent: Nov. 19, 1974) as evidenced by Jensen et al. ((1997) Intl. J. Pancreatology 21(2): 173-184) and Amann et al. ((2006) Avian Path. 35(1): 58-62).
[Sutton et al. cited in the Non-Final Office Action mailed 30 March 2022.]

Sutton et al. addresses some of the limitations of claim 57, and the limitations of claims 61, 64, 67 and 68.
Regarding claim 57, Sutton et al. shows a method and composition for the treatment and prevention of viral infections. The invention is of particular utility in the treatment and prevention of infections with enveloped viruses including, for example human immune-deficiency viruses (HIV) and influenza viruses (pg. 1, para. 1- 2] [Claim 57- A method of reducing or eradicating an influenza virus]).
Further regarding claim 57, and regarding claims 61 and 68, it is particularly preferred to use a plant protease, such as bromelain (pg. 4, para. 1). The antiviral activity of bromelain on three strains of influenza virus was assessed. Samples of allantoic fluid infected with influenza virus were mixed with varying concentrations of bromelain. Two strains of influenza A virus (H1N1 and H3N2) and one strain of influenza B virus were used in the experiments (pg. 8, para. 2 thru 5, section 1. Antiviral Activity, section 1.1 Influenza viruses). Results presented in Tables 1, 2 and 3 show that a significant decrease in virus infectivity was detected both with influenza A and B virus after incubation with specific concentrations of bromelain. The tables show reduction in virus titer (pg. 10, para. 1 and pp. 9 thru 10, Tables 1, 2 and 3). A further aspect of the described invention is the use of the protease composition in the preparation of surgical devices in order to reduce the content of (or contamination with) infectious virus (pg. 6, para. 1-3 [Claim 57- present on an inanimate surface by contacting the inanimate surface, whereby the influenza virus is reduced or eradicated] [Claim 61- the influenza virus comprises an influenza Type A virus, an influenza Type B virus or a subtype H1N1 virus] [Claim 68- the composition further comprises bromelain]).
Further regarding claim 57, and regarding claim 64, the described invention is based on the discovery that proteolytic enzymes (proteases) may be used in the therapy of viral infections (pg. 1, last para.). It is particularly preferred to use a plant protease such as, for example, a bromelain, papain or ficin (pg. 4, para. 1 [Claim 57- a composition containing a sole bioactive substance that consists of digestive enzymes] [Claim 64- the digestive enzymes are plant enzymes]). 
Regarding claim 67, other proteases useful in accordance with the claimed invention include digestive enzymes, such as trypsin and chymotrypsin (pg. 4, para. 2 [Claim 67- the at least one protease comprises chymotrypsin and trypsin]).

Sutton et al. does not show: 1) digestive enzymes [i.e., enzymes, plural] [Claim 57]; 2) the digestive enzymes comprise a protease, an amylase, and a lipase [Claim 58]; 3) the influenza virus comprises an avian influenza virus, a swine influenza virus, or a combination thereof [Claim 60]; 4) the digestive enzymes are pancreatic enzymes [Claim 62]; 5) the digestive enzymes comprise avian enzymes [Claim 63]; 6) the digestive enzymes are animal enzymes from a pig pancreas [Claim 65]; and 7) the digestive enzymes comprise at least one amylase, at least one protease, and at least one lipase [Claim 66].

Brown et al. addresses the limitations of claim 60, by showing that the Influenza Type A virus (specifically H1N1), shown by Sutton et al., is considered to be a swine influenza virus or an avian influenza virus.
Regarding claim 60, Brown et al. teaches that H1N1 influenza A viruses isolated from pigs were examined both antigenically and genetically and compared with H1N1 viruses from other sources. H1N1 viruses from pigs and birds could be divided into three groups: avian, classical swine and ‘avian-like’ swine viruses (pg. 553, Abstract [Claim 60- the influenza virus comprises an avian influenza virus or a swine influenza virus]).

Kirwan et al. as evidenced by Jensen et al. and Amann et al. addresses some of the limitations of claim 57, and the limitations of claims 58, 62, 63, 65 and 66.
	Kirwan et al. shows an invention in which immobilized enzymes are used to effect the inactivation of pathogens, wherein the pathogens are carried in an aerosol in a medium such as air (column 2, lines 35-39). In some embodiments, pathogens are inactivated by the enzyme contact (column 4, lines 18-22). The system was tested for its effectiveness for influenza Type A2 disinfection (column 6, lines 5-6 [nexus to Sutton et al.] [a method for reducing or eradicating influenza type A virus using digestive enzymes]).
	Regarding claims 57, 58 and 66, Kirwan et al. shows an invention to inactivate  airborne pathogens which are in aerosol form, by effecting airborne enzymatic reaction of said pathogens with immobilized enzymes (column 2, lines 26-29). A wide variety of enzymes can be immobilized onto a selected substrate. The first group of enzymes are hydrolytic enzymes and include proteolytic enzymes which hydrolyze proteins, e.g., bromelain, trypsin and chymotrypsin; carbohydrases which hydrolyze carbohydrates, e.g., amylase; and esterases which hydrolyze esters, e.g. lipase (column 3, lines 44-62 [nexus to Sutton et al.] [a protease] [Claim 57-a sole bioactive substance that consists of digestive enzymes] [Claim 58- the digestive enzymes comprise a protease, an amylase, and a lipase] [Claim 66- the digestive enzymes comprise at least one amylase, at least one protease, and at least one lipase]).
	Regarding claim 62, 63 and 65, Table 1 shows the results of aerosol phase studies of influenza type A2 virus using bovine pancreatic trypsin (column 6, lines 20-39 [Claim 62- the digestive enzymes are pancreatic enzymes] [63- the digestive enzymes comprise avian enzymes] [Claim 65- the digestive enzymes are animal enzymes from a pig pancreas]).

	Kirwan et al. does not specifically show that pancreatic enzymes, such as protease, amylase and lipase, are or can be derived from a pig, with regard to claim 65, or from birds, with regard to claim 63.
	Jensen et al. shows the collection of pancreatic juice from growing pigs (pg. 173, Title). Specific amylase and lipase and total amylase activities were greater in pancreatic juice collected by the pouch method (PM) (pg. 173, Summary- Methods and Results). This is the first time activities of proteases, such as trypsin and chymotrypsin, in nonactivated pancreatic juice collected from a duodenal pouch have been
presented in the literature (pg. 182, column 1, para. 3).
	Amann et al. teaches that the pancreas of birds is situated within the duodenal loop. The exocrine pancreatic enzymes found in the duodenum are amylase, lipase, trypsin and chymotrypsin, whose function is the digestion of carbohydrates, fats and proteins (pg. 58, column 1, para. 1).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the method of reducing or eradicating an influenza virus present on an inanimate surface by contacting the inanimate surface with a composition containing a sole bioactive substance that consists of the digestive enzyme protease, as shown by Sutton et al., by incorporating: 1) digestive enzymes [plural] [Claim 57]; 2) the digestive enzymes amylase and lipase [Claims 58 and 66]; and 3) pancreatic enzymes [Claim 62], as shown by Kirwan et al., with a reasonable expectation of success, because Kirwan et al. shows the inactivation of influenza A using several different digestive enzymes, including protease, which is the digestive enzyme incorporated into the method of reducing or eradicating influenza virus on an inanimate surface, as shown by Sutton et al. (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of enzymatic therapy would understand that the greater number of different types of enzymes combined in a therapeutic or disinfectant composition, the better the effectiveness of said composition, because none of the proteins, carbohydrates and/or lipids composing the biophysical structure of the target pathogen (e.g., influenza virus) would elude degradation.
It would have been further obvious to have reduced or eradicated a swine influenza and/or avian influenza virus [Claim 60], with a reasonable expectation of success, because Brown et al. teaches that H1N1 influenza A viruses have been shown to be sourced from pigs and birds- and influenza Type A (specifically variant H1N1) is shown by Sutton et al. to have been eradicated by the protease bromelain (MPEP 2143 (I)(G)).
It would have been further obvious to have used avian enzymes [Claim 63] and/or animal enzymes from a pig pancreas [Claim 65] (rather than from bovine pancreas, as shown by Kirwan et al.), with a reasonable expectation of success, because one of ordinary skill in the art would understand that all digestive enzymes (i.e., proteases, amylases and lipases) would exhibit identical or near-identical properties regardless of their source with regard to their enzymatic properties (MPEP 2144 (I)). 
In addition, Jensen et al. and Amann et al. show that amylase, lipase and protease are secreted by pig and avian pancreas, respectively. Therefore, unless Applicant can demonstrate results to the contrary and/or barring a showing of criticality for the specific limitations, it would have been obvious to have substituted the plant enzyme(s) shown by Sutton et al., and the bovine pancreatic enzyme(s) shown by Kirwan et al., with avian enzymes (as taught by Amann et al.) or porcine pancreatic enzymes (as taught by Jensen et al.), with the reasonably predictable expectation that the proteins, carbohydrates and/or lipids, as components of the influenza virus, would be degraded, thereby eradicating said influenza virus (MPEP 2144.05 (II)(A) and (III)(A) and (MPEP 2143 (I)(B(3))).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments
Applicant’s arguments, pp. 6-9, filed 29 September 2022, with respect to the prior art references cited in the 35 U.S.C. §103(a) rejection, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 57 was amended, and new claims 62-68 were added.

	1. Applicant remarks (pp. 6-9) against the reference of Rosenthal et al.
	However, in response to Applicant, Rosenthal et al. is not cited in this Office Action.

	2. Applicant remarks (pg. 9) that Sutton et al. does not cure the deficiencies of Rosenthal et al.
	However, in response to Applicant, Sutton et al. does show a method of reducing or eradicating an influenza virus present on an inanimate surface by contacting the inanimate surface with a composition containing a sole bioactive substance that consists of digestive enzymes, whereby the influenza virus is reduced or eradicated, as cited in the 103(a) rejection above.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651